ITEMID: 001-80577
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KASZCZYNIEC v. POLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 5-3;Remainder inadmissible;Non-pecuniary damage - financial award;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1951 and lives in Szczecin.
5. On 7 March 1996 the Szczecin Regional Prosecutor laid charges of large-scale fraud against the applicant. On 17 April 1996 the prosecutor ordered his detention on remand in connection with those charges. He also issued a search and arrest warrant in respect of the applicant. Subsequently, on an unspecified date the prosecution received information that the applicant had left Poland.
6. On 7 October 1996 the prosecutor stayed the investigation due to the fact that the applicant was abroad. On the same day he issued an international search and arrest warrant for the applicant.
7. On 29 November 1996 the applicant was arrested in Germany.
8. On 19 March 1997 the German authorities extradited the applicant to Poland where he was placed in police custody. On 21 March 1997 the Szczecin District Court ordered his detention on remand on suspicion of large-scale fraud. His detention was subsequently prolonged on 16 September and 30 November 1997.
9. On 15 November 1997 the prosecution filed a bill of indictment with the Szczecin Regional Court. The applicant was charged with large-scale fraud to the detriment of the State Treasury. There were two other defendants in the case.
10. The Regional Court held hearings on the following dates: 22 January, 26 and 27 February, 2, 24 and 25 March, 20, 21 and 22 April, 16 June, 14 and 20 July 1998.
11. In the course of his original trial, the applicant lodged numerous unsuccessful applications for release and appealed – likewise unsuccessfully – against refusals to lift the detention. In his applications, he argued that his detention was excessive and had, for all practical purposes, amounted to serving a prison sentence. He asked the courts to release him either on bail or under police supervision, or to accept a guarantee from a responsible person or persons who would undertake to ensure his presence at trial, or to order him to surrender his passport, or to subject his release to all those conditions.
12. On 20 July 1998 the trial court gave judgment. It convicted the applicant as charged and sentenced him to 9 years' imprisonment and a fine. The court further ordered that the period spent by him in pre-trial detention from 29 November 1996 up to the date of his conviction be set off against the sentence imposed.
13. On 15 April 1999, on an appeal lodged by the applicant, the Poznań Court of Appeal quashed the first-instance judgment and remitted the case. The subsequent proceedings were conducted only against two defendants, including the applicant, as the third defendant had not appealed against the first-instance judgment.
14. On 28 December 1999 the Regional Court joined the proceedings in question to the other set of proceedings. The number of defendants increased to three.
15. The retrial was to begin on 28 March 2000 but was adjourned since one of the defendants had to undergo a psychiatric examination. The next hearing scheduled for 9 May 2000 had to be adjourned due to the illness of a lay judge. The Regional Court held the first retrial hearing on 20 June 2000. Subsequent hearings were held on 12, 18 and 19 July, 22 August, 20, 21 and 28 September, 17 and 18 October, 28 and 29 November and 20 December 2000.
16. In the meantime, on 20 May 1999 the Poznań Court of Appeal dismissed the applicant's application for release on bail or under police supervision, or under guarantee by a responsible person or under the condition that he surrender his passport. The court found that there was a considerable likelihood that he had committed the offence with which he had been charged. The court further noted that the applicant had already been detained on remand for some 30 months but it considered that, given that he had previously been sought under an international arrest warrant and that he was liable to a severe penalty, there was a real risk that he might obstruct the proper conduct of the trial. In the court's view, that risk justified his being kept in custody. That decision was upheld on appeal.
17. On 27 May 1999 the Court of Appeal prolonged the applicant's detention pending trial until 30 November 1999. The applicant appealed, invoking, inter alia, Article 5 § 3 of the Convention. He submitted that his right to trial within a reasonable time or to release pending trial was not respected. He also maintained that his detention was so excessive that it amounted in reality to serving a prison sentence.
18. On 4 August 1999 the Court of Appeal upheld the contested order. Repeating the grounds previously given for the applicant's detention, the court stressed that he had already evaded justice and an international arrest warrant had had to be issued. It considered that the trial had not progressed because of his conduct. In the court's opinion, those circumstances clearly indicated that there was a considerable risk that the applicant, if released, might again upset the proper conduct of the proceedings. Lastly, the court noted that he faced an exceptionally heavy sentence, which had already been shown by the severity of the penalty originally imposed at first instance.
19. On 27 August 1999 the Szczecin Regional Court dismissed an application for release on bail or subject to other guarantees or conditions. The court repeated the grounds previously invoked, attaching particular importance to the fact that he had earlier absconded and had already been sentenced to 9 years' imprisonment. In view of the severity of the sentence to which he was liable, the court considered that neither bail, nor police supervision nor any other guarantee would secure the proper course of the trial.
20. On 16 November 1999 the Regional Court extended the applicant's detention until 30 April 2000, repeating the grounds mentioned in the previous decisions.
21. The applicant appealed, maintaining, among other things, that there was no legal basis for keeping him in custody and that, pursuant to Article 263 §§ 3 and 4 of the 1997 Code, his detention could have been prolonged only by the Supreme Court because it had exceeded the maximum statutory period of 2 years laid down in paragraph 3 of that provision.
22. On 11 January 2000 the Court of Appeal rejected the appeal. It stressed that both the fact that the applicant had earlier evaded justice and the nature of his, in the court's words, “criminal relations” with certain witnesses involved in the case, indicated that detention was the only preventive measure which would effectively secure the proper course of the trial. As regards the legal basis for his detention, the court pointed out that – as had already been mentioned in the previous detention decisions – his detention continued on the grounds listed in Article 258 §§ 1 (2) and 2 of the 1997 Code as there was a risk that he might obstruct the proper course of the trial and a heavy penalty was likely to be imposed on him. Lastly, as to the question of which court was competent to prolong his detention, the Court of Appeal stated that the applicant had misconstrued Article 263 §§ 3 and 4 of the 1997 Code. That provision, the court added, indeed imposed a statutory time-limit of 2 years on pre-trial detention and laid down that only the Supreme Court could prolong it beyond that term. However, that rule applied only as long as there had been no conviction at first instance. Since the applicant had already been convicted at first instance, no time-limit for detention applied to his case, even though his original conviction had subsequently been quashed on appeal.
23. On 4 February 2000 the Regional Court dismissed a further application for release filed by the applicant in January 2000. It reiterated the grounds invoked in the previous detention decisions and added that, in the light of the material before it, there was a considerable likelihood that the applicant had committed the offence with which he had been charged.
24. On 25 February 2000 the Regional Court dismissed the applicant's subsequent application for release. It recalled that it had already ruled on numerous occasions on his detention. Noting that the applicant had not adduced any new relevant circumstances, the court found it unnecessary to address his arguments.
25. On 26 April 2000 the Regional Court prolonged the applicant's detention until 30 October 2000. It considered that the material gathered in the case justified the opinion that the applicant had committed the offence in question. It observed that a severe penalty (up to 9 years' imprisonment) might be imposed on him. Stressing that the applicant had evaded justice at the initial stage of the proceedings, the court also pointed out that his detention served the purpose of securing the proper conduct of the trial. Furthermore, the court found it necessary to extend his detention until 30 October 2000 because the summer holidays were approaching, which, for all practical purposes, meant that the examination of the case would be postponed.
26. On 15 September 2000 the Regional Court dismissed the applicant's further application for release.
27. On 21 September 2000 the applicant requested that the three sets of criminal proceedings conducted against him before the courts in Szczecin, including the proceedings at issue, be transferred to other courts. On 13 October 2000 his request was refused.
28. On 18 October 2000 the Szczecin Regional Court prolonged the applicant's detention until 30 January 2001. It reiterated all the grounds previously given for his detention. The applicant's appeal, based on Article 5 § 3 of the Convention, was rejected by the Court of Appeal on 31 October 2000.
29. On 12 January 2001 the Regional Court extended the applicant's detention until 30 July 2001. Upon the applicant's appeal, the Court of Appeal reduced the prolongation to 23 February 2001.
30. On 22 February 2001 the Regional Court ordered that the applicant be kept in custody until 24 April 2001. It further held that he could be released if he put up bail of PLN 40,000. The applicant appealed.
31. On 15 March 2001 the Court of Appeal quashed the Regional Court's decision. It ordered that the applicant should be released on condition that he put up bail of PLN 30,000 by 30 March 2001. The Court of Appeal further placed the applicant under police supervision and imposed on him a prohibition on leaving the country.
32. On 27 March 2001 the Regional Court ordered the applicant's release as he had paid the bail. He was released on the same day.
33. On 28 March 2002 the Szczecin Regional Court convicted the applicant of large-scale fraud and breach of official secrecy. It sentenced him to a cumulative sentence of 8 years' imprisonment and a fine. The applicant appealed.
34. On 12 February 2003 the Poznań Court of Appeal amended the Regional Court's judgment by reducing the applicant's cumulative sentence to 6 years' imprisonment. The applicant appealed.
35. On 1 March 2004 the Supreme Court dismissed the applicant's cassation appeal.
36. The relevant domestic law and practice concerning the imposition of detention on remand (tymczasowe aresztowanie), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) at the material time are stated in the Court's judgments in the cases of Kudła v. Poland [GC], no. 30210/96, §§ 75-79, ECHR 2000-XI; Bagiński v. Poland, no. 37444/97, §§ 42-45, 11 October 2005; and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
37. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
